DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed on July 14, 2022.
Claims 1 – 20 are pending.
Claims 1, 12, 13, and 18 – 19 are amended.
Claims 1 – 20 are rejected.
Response to Arguments
Applicant’s arguments filed on 7/14/2022 have been fully considered and are persuasive in regard to the rejection of claims 1 – 20 under 35 U.S.C. 103 and said rejections from the prior office action is withdrawn.  However, applicant’s amendments precipitated a new search and consideration of the amended claims and new grounds of rejection were found for claims 1 – 20 under 35 U.S.C. 103.  he examiner here now responds to each argument.  Underlined text represents amendments to the claims made subsequent to the prior office action.
In regard to claims 1 – 2, 6, 8 – 10, 13 – 14, and 18 – 20 the applicant argues that the prior art combination of Chi and Kariv fails to explicitly teach, suggest or disclose:
A) “  receiving, by a unified smart connector, data from one or more cloud data sources,
wherein the unified smart connector is configured to connect elements in a multi-layer
environment;
sending the received from the one or more cloud data sources to a table for
storage”; (as recited in claim 1 and substantially replicated in claim 13 and claim 19)
The applicant states:
 “ . . .  Fig. 1 of Chi discloses a system for modeling and predicting workload throughput. The system receives sample reference workloads locally and in the cloud from various cloud providers (1). Next, the system sample new workloads locally (2). A model is built on a computer (3) that generates performance predictions for a particular cloud workload. See paragraph [0013] of Chi.

Therefore, Chi discloses predicting workload performance. See abstract. The model
building of Chi builds models that generate performance predictions for a particular cloud workload. The model building of Chi is not a unified smart connector, which would be clear to one of skill in the art in light of the Applicant’s specification.

In the interest of advancing prosecution, claim 1 now recites “receiving, by a unified
smart connector, data from one or more cloud data sources, wherein the unified smart connector is configured to connect elements in a multi-layer environment.”

The model building of Chi (unified smart connector as asserted by the Examiner) is not
configured to connect elements in a multi-layer environment. Therefore, Chi does not teach or suggest “receiving, by a unified smart connector, data from one or more cloud data sources, wherein the unified smart connector is configured to connect elements in a multi-layer environment.” . . . Chi  ¶ [0019] . . . does not teach or suggest sending the received data to a table for storage, as claimed.

In the interest of advancing prosecution, claim 1 now recites “sending the data received
from the one or more cloud data sources to a table for storage.” Paragraph [019] of Chi does not teach sending the data received from the one or more cloud data sources to a table for storage. . . “ (Applicant’s remarks pages 9-10)

A) In response to applicant’s argument:
The applicant amended the limitation under review to require the unified smart connector to connect elements in a multi-layer environment (which has been interpreted in light of the specification of the instant application to connect between an external environment such as a cloud system and an internal environment such as a client network).  The amended requirement is not explicitly taught by the prior art combination of Chi and Kariv.  Therein, the applicant’s argument is persuasive and the rejections under 35 U.S.C. 103 over Chi and Kariv are withdrawn.  However, the applicant’s amendment required a new search and consideration to be performed, which resulted in introducing a new ground of rejection under 35 USC 103 as the amended claims being un-patentable over Martinez et al. U.S. 2014/0278623 A1; herein referred to as Martinez) in view of Chi et al. (U.S. 2014/0122387 A1; herein referred to as Chi in further view of Kariv et al. (U.S. 2012/0023041 A1; herein referred to as Kariv).  The new prior art reference Martinez is analogous art that is directed to receiving data from cloud infrastructures to be used to provide information for workload and resource management between the cloud and client infrastructures (see Martinez Fig. 1, ¶ [0061]).  Fig.1 of Martinez discloses a cloud computing platform 20 that has functions similar to the unified smart connector of the claimed invention.   When combined with prior art Chi and Kariv, Martinez teaches the limitations as amended.  The applicant is referred to the rejections described below. 
B) “in response to the status being below the predetermined threshold, automatically determining, by the unified smart connector, that additional data is needed from the one or more cloud data sources based on metadata associated with the data from the one or more cloud data sources.” (as recited in claim 1 and substantially replicated in claim 13 and claim 19)
The applicant states:
“ . . . Kariv discloses a system 100 that includes computers 102 that are connected through a computer network 104. However, Applicant submits that the computer network 104 of Kariv does not teach or suggest the claimed unified smart connector.

There is no teaching or suggestion that computer network 104 of Kariv (unified smart
connector as asserted by the Examiner) automatically determines that additional data is needed from the one or more cloud data sources, in response to the status being below the predetermined threshold.

In the interest of advancing prosecution, claim 1 now recites “in response to the status
being below the predetermined threshold, automatically determining, by the unified smart connector, that additional data is needed from the one or more cloud data sources based on metadata associated with the data from the one or more cloud data sources.” Applicant submits that the computer network 104 of Kariv does not automatically determine that additional data is needed from the one or more cloud data sources based on metadata associated with the data from the one or more cloud data sources, in response to the status being below the predetermined threshold.. . “ (Applicant’s remarks pages 10-11).

B) In response to applicant’s argument:
The applicant amended the limitation under review to require the unified smart connector to determine that additional data is needed from the one or more cloud data sources based on metadata associated with the data from the one or more cloud data sources.  The amended requirement is not explicitly taught by the prior art combination of Chi and Kariv.  Therein, the applicant’s argument is persuasive and the rejections under 35 U.S.C. 103 over Chi and Kariv are withdrawn.  However, the applicant’s amendment required a new search and consideration to be performed, which resulted in introducing a new ground of rejection under 35 USC 103 as the amended claims being un-patentable over Martinez et al. U.S. 2014/0278623 A1; herein referred to as Martinez) in view of Chi et al. (U.S. 2014/0122387 A1; herein referred to as Chi in further view of Kariv et al. (U.S. 2012/0023041 A1; herein referred to as Kariv).  As was described previously, Martinez is analogous art that is directed to receiving data from cloud infrastructures to be used to provide information for workload and resource management between the cloud and client infrastructures, and also creates metamodels from the metadata collected from the cloud data (see Martinez Fig. 1, ¶ [0065]). When combined with prior art Chi and Kariv, Martinez teaches the limitations as amended.  The applicant is referred to the rejections described below.
Therein, as a result of the further search and consideration necessitated by the applicant’s amendments to claims 1, 13, and 19, new grounds of rejection under 35 U.S.C. 103 were found for the pending claims 1 – 20.  The applicant is directed to the respective rejections described below.
The examiner recommends that the applicant review the specification for disclosure that if integrated into the independent claims would distinguish the amended claims from the cited prior art.  The applicant is invited to contact the examiner for an interview to discuss how to move the prosecution forward.
Priority
This application entered the National Stage under 35 U.S.C. 371 and is entitled to the benefit of PCT/US17/18464 filed on 2/17/2017.


Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for centrally analyzing data in a cloud environment using a unified DaaS smart connector that receives data from one or more cloud data sources which is sent to a table for storage and to apply a machine learning model to create modeled data that is used to predict a status of an operation and further determine whether the status satisfies a predetermined threshold and in response  to the status being below the predetermined threshold, automatically determining, by the unified smart connector, that additional data is needed from the one or more cloud data sources based on metadata associated with the data from the one or more data sources.  The claimed invention provides a specific improvement for efficiently processing data in a cloud environment by centrally managing data to and from a plurality of cloud providers using a unified smart connector to monitor transactions and to maintain consistency in an operation status. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 6, 8 – 10, 13 – 14,and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. U.S. 2014/0278623 A1; herein referred to as Martinez) in view of Chi et al. (U.S. 2014/0122387 A1; herein referred to as Chi in further view of Kariv et al. (U.S. 2012/0023041 A1; herein referred to as Kariv).
In regard to claim 1, Martinez teaches a method of centrally analyzing data in a cloud environment, the method comprising (see ¶ [0002] “ . . . the invention relates to systems and methods for securing, controlling and managing cloud services, applications, platforms and infrastructure. . . .”): 
receiving, by a unified smart connector (e.g. see Fig. 1 cloud computing platform 20), data from one or more cloud data sources (see ¶ [0061] “ . . . FIG. 1 is a diagram illustrating an example system 10 in accordance with an embodiment of the present invention. FIG. 1 illustrates a cloud-computing environment 35 comprising one or more cloud-computing resources, a client network 31 comprising client computing devices 14 (e.g., desktops, laptops, smart mobile devices), and a cloud-computing platform 20 in accordance with one embodiment of the invention. In illustrated system 10, cloud-computing platform 20 provides a system through which computing devices residing on client network 31 (e.g., enterprise network) can access one or more cloud-computing services. A cloud-computing service comprises a cloud-computing resource residing within the cloud-computing environment 35 and managed by the cloud-computing platform to provide the cloud--may comprise one or more cloud providing networks that include cloud-computing resources (e.g., cloud services provided by public or private clouds, which may be external or internal to the enterprise that uses them) that can be utilized by users. Additionally, depending on the embodiment, platform 20 may reside on a client network 31 or separate from a client network 31 . . .”) wherein the unified smart connector is configured (see ¶ [0009] “ . . . the management module that manages the cloud-computing service comprises provisioning the cloud-computing service for a virtual private cloud, releasing the cloud-computing service for the virtual private cloud, accounting for usage of the cloud-computing service in the virtual private cloud, or monitoring the cloud-computing service. For example, in some embodiments, the management module manages cloud-computing resources for a cloud-computing service being offered by the system by provisioning a cloud-computing resource for the cloud-computing service, deploying a cloud-computing resource for the cloud-computing service, or releasing a cloud-computing resource being used by the cloud-computing service. In some embodiments, the provisioning involves starting, stopping, or generally controlling an instance of a cloud-computing resource (e.g., IaaS providing an instance of Linux) on behalf of a cloud-computing service. For example, an embodiment may launch scripts to start an instance of a cloud-computing resource, launch scripts to securely (e.g., via encryption) attach a file system (e.g., a storage volume) to the instantiation of the cloud-computing resource (e.g., so that the cloud-computing resource can access local or remote client data securely), and then connect a client to the instantiation through a virtual private network (VPN) connection between the client's local network and the cloud providers network. . . “) to connect elements in a multi-layer environment (see ¶ [0016] “ . . . the system further comprises a connection module configure to securely connect the cloud-computing service to a client network or a cloud provider network. For example, a connection module may be deployed on a client network or a cloud provider network to facilitate a secure network connection between cloud-computing service and a client network. . . “ see ¶ [0063] “ . . . By using cloud-computing platform 20 to plan, build, manage, or use cloud-computing resources within a cloud-computing environment, users of platform 20 are provided with standardized access to a variety of cloud-computing resources from disparate cloud-computing systems and providers without concerning themselves with the proprietary details of accessing or interfacing with such cloud-computing systems and providers. The platform 20 is configured to take the workloads that are developed with the platform 20 (as more particularly described throughout this disclosure) and automatically provide the interfaces and access steps necessary to operate the workload on any particular platform or infrastructure element within a federation of cloud computing resources, such that the user is able to interact with the platform to develop such workloads at a level of abstraction that allows the user to configure the logic of the workload (including conditional logic that allows interrelation of different workloads) and to embody the technical, operational, and business requirements of the workload in policies that are associated with the workload, without the user being required to access or understand the details of (or in some cases even know about the existence of) such particular platform or infrastructure elements. Additionally, users of platform 20 can access cloud-computing services through platform 20 on-demand and on a self-service basis through the standardized access. Users of cloud computing services offered by platform 20 may include end-users, developers, partners, or administrators that reside on the client network 31. . . “); sending the data received from the one or more cloud data sources to a table for storage (see ¶ [0064] “ . . . Platform 20 may comprise planner module 23, manager module 26, builder module 29, and consumption module 32. Planner module 23 is configured to plan cloud-computing service provided by platform 20 by inventorying, profiling, characterizing and prioritizing computer workloads, such as programs, applets, calculations, applications, servers, or services. For example, with respect to software/application development, planner module 23 may model current applications and associated software-development life cycle (SDLC) phases to determine what infrastructure environments would be required or preferred. This may include defining security, privacy, management or other profiles for each SDLC phase of each application. The profiles, in turn, will identify existing infrastructure and systems that support the SDLC phases, and manage relationships between the infrastructure, systems and the applications. Profiles may also contain characteristics regarding the SDLC phases or attributes relevant to development, deployment or performance of infrastructure, systems, or workloads, such as latency, geography, responsiveness, bandwidth, storage capacity, processing speed, processing type, platforms involved (including operating system, file types, communication protocols, and the like), data involved, protocols used, and specific institutional requirements. In terms of prioritizing the cloud-computing services needed for the SDLC phases, planner 23 may first identify which SDLC computing environments and systems would be suitable for cloud computing or migration to cloud computing, and then prioritize the enablement and operability of newly developed or migrated computer workloads according to the SDLC phases. Subsequently, the characterizations determined by planner module 23 can be used by builder module 29 to build a cloud-computing service or to deploy a computer workload to a cloud-computing resource. In the planner module 23 or in other components of the platform 20 associated with the planner module 23 the user may have access to, or may create or modify, policy information relevant to the computer workloads with which the user can interact in the planner module 23. The policy information may be stored in or associated with a meta model, which may enable the identification, characterization, and storage of a wide range of information, including policy information, that can be associated with a given workload. . . .”);
automatically determining (see ¶ [0026] “ . . . using an adapter to connect the virtual private cloud to one or more other cloud-computing resources, such as of the types described herein; using a metamodel data structure to store an association between a computer workload and a policy; and pushing the metamodel data structure to the adapter such that, when the cloud-computing resource is deployed to perform the computer workload, the adapter applies the policy to the computer workload or to the cloud-computing resource performing the computer workload. In some such embodiments, when a computer workload is moved from using one cloud-computing resource to a second cloud-computing resource, the method may further comprise pushing the metamodel data structure to a second adapter that connects the second cloud-computing resource to the virtual private cloud such that when the second cloud-computing resource is deployed, such as within the virtual private cloud to perform the computer workload, the second adapter applies the policy to the second cloud-computing resource performing the cloud computer workload. . . .”), by the unified smart connector (see ¶ [0067] “ . . . as with the planning module 23 and the builder module 29, the consumption module 32 has access to policy information and other metamodel data that is associated with each workload, such that the workload may be consumed only in a manner that is consistent with such policy information. Thus consumption policies related to permitted time, permitted sets of users, security, pricing, resource consumption rules, and a wide variety of other policies may be maintained by the consumption module based on the policies associated with the workload in the platform 20 . . “), that additional data is needed from the one or more cloud data sources based on metadata (e.g. metamodel data) associated with the data from the one or more cloud data sources (see ¶ [0064] “ . . . The metamodel data, including policy information, can be associated with the workload such that throughout the various components of the platform 20, from planning through deployment to a cloud, the workflow can be handled in a manner that is consistent with the metamodel data, and in particular consistent with the policies that are applicable to that workload. In the planner module 23 the planner/user may thus plan the use of workloads in a manner that is consistent with technical, operational, and business requirements that are appropriate with such workload, as seen by association of the same with the workload, and the planner/user may modify or populate the policies associated with the workload, such that the metamodel data for that workload embodies and is consistent with the plans of the planner/user. Once associated with the workload, such policies and other metamodel data are stored by the platform 20 and may be used throughout the development and deployment cycle. . . .”)
Martinez fails to explicitly teach applying a machine learning model to the data stored in the table to create modeled data; predicting a status of an operation based on the modeled data; determining whether the status of the operation satisfies a predetermined threshold; and in response to the status being below the predetermined threshold.  However Chi teaches applying a machine learning model (see ¶ [0013] “ . . . FIG. 1 shows an exemplary system for modeling and predicting workload throughput. The system receives sample reference workloads locally and in the cloud from various cloud providers (1). Next, the system sample new workloads locally (2). A model is built on a computer (3) that generates performance predictions for a particular cloud workload. The system incrementally improves the prediction by incorporating feedback from the cloud and local database machines (4). . . .”) to the data stored in the table to create modeled data (see ¶ [0019] “ . . .  FIG. 2 shows an exemplary process for learning workload behavior. The process receives inputs in 101 that includes workloads for training purpose. The workload input can come from an in-house server or from a third party IaaS server. In 102, the process fetches a training workload and deploy the test workload in the local server . . In 103, the server executes the workload under different resource constraints such as CPU share, memory size, and IO bandwidth, and tests using the spoiler and collects performance data. In 104, the server deploys and executes the workload in different cloud IaaS servers and collect performance data. In 105, the process repeats 102-104 for all training workloads. In 106, the process builds a model using machine learning and collaborative filtering for predicting the performance of the cloud system based on in-house servers under different constraints. . . .”); 
predicting a status of an operation based on the modeled data (see ¶ [0020] “ . . .  FIG. 3 shows an exemplary testing operation process. The process receives as inputs a new workload to be deployed in the cloud server in 201. Next, in 202, the process deploys the workload on the in-house server. In 203, the process iteratively executes the workload using selected configurations from the in-house server until the confidence of prediction reaches a predefined threshold, or until a budget for running the testing operation is used up. In 204, the process generates the predicted performance of the new workload on the different clout IaaS servers . . .”);
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a method and system to perform performance prediction for cloud-based databases by building on a computer a cloud database performance model using one or more training workloads, and using the learned model on the computer to predict database performance in the cloud for a new workload as taught by Chi, into a method and system for providing the managing of one or more cloud computing abstraction layers so that a user  can plan cloud-computing services, build a cloud-computing service, publish the cloud-computing service for consumption by users, or run the cloud-computing service including allocating workloads, using a common interface device that can connect external and internal environments, as taught by Martinez.  Such incorporation provides the use of machine learning to create the models used to scale the workloads.
The combination of Martinez and Chi fails to explicitly teach determining whether the status of the operation satisfies a predetermined threshold; and in response to the status being below the predetermined threshold.  However Kariv teaches determining (see  ¶ [0040] “ . . .  Computer network 104 is also optionally and preferably connected to a monitor 106 according to the present invention. Monitor 106 optionally and preferably monitors the performance of computer network 104, by more preferably monitoring the behavior of at least one computer 102 but more preferably of a plurality of computers 102 thereof. Such monitoring is preferably performed in a non-invasive manner, as evidenced by the separate position of monitor 106 on network 104, such that monitor 106 preferably does not feature an agent installed at each computer 102 for example. Instead, monitor 106 is optionally and preferably able to gather data regarding the behavior and/or performance of computers 102 on network 104 by interacting with one or more computers 102 . . .”) whether the status of the operation satisfies a predetermined threshold (see ¶ [0034] “ . . . The combined output is then preferably analyzed according to a threshold in order to determine the model of the performance of the computer network. The threshold is more preferably related to the predictive performance of the model . . .”): and in response to the status being below the predetermined threshold  (see ¶ [0035] “ . . . If the model fails to meet the threshold of predictive performance, then optionally and preferably a new model is created. The new model is preferably trained on additional data regarding the performance of the computer network, more preferably at least partially guided according to at least one aspect of the model featuring a lower accuracy  . . . For example, such guidance may optionally be provided by augmenting the additional data and/or previous data with weights, more preferably for focusing on the feature-space regions of the model in which the accuracy is low. . . “ “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a method and system  for predictive monitoring of a network, such as a computer network, and in particular, to such a system and method which enable the behavior of the network to be analyzed in order to detect a potential reduction in operational efficacy, as taught by Kariv, into a method and system for providing the managing of one or more cloud computing abstraction layers so that a user  can plan cloud-computing services, build a cloud-computing service, publish the cloud-computing service for consumption by users, or run the cloud-computing service including allocating workloads, using a common interface device that can connect external and internal environments, and performing the performance prediction by building a cloud database performance model using one or more training workloads, and using the learned model on the computer to predict database performance in the cloud for a new workload, as taught by the combination of Martinez and Chi.  Such incorporation enables the providing of additional resources to the workload when it is determined that the operational efficiencies provided by the cloud is below an acceptable threshold of operation.
In regard to claim 2, the combination of Martinez, Chi, and Kariv teaches further comprising: automatically identifying the additional data that is needed from the one or more cloud data sources (see  Chi ¶ [0026] “ . . . A prediction framework inspired by memory-based version of collaborative filtering is used to model the workloads. This approach is typically used in recommender systems. In simplified terms, collaborative filtering identifies similar objects, compares them and makes predictions about their future behavior. This part of the framework is labelled as "model building" in FIG. 1 . . .”):
automatically requesting the additional data from the one or more cloud data sources(see Chi ¶ [0028] “ . . .  the system forecasts QpM for a new workload. The system determines the similarity for the new workload to that of the references. The system then calculates a weighted average of their outcomes for the target cloud platform based on similarity. The system can achieve high quality predictions with little training on new workloads . . .”): and 
sending the requested additional data to the table for storage (see Chi ¶ [0038] “ . . .  The method includes improving the performance model (304) using data from a newly deployed workload by incorporating performance of the new workload and true performance in the real cloud server (314) . . .”).
The motivation for combining Martinez, Chi, and Kariv is described for the rejection of claim 1 and is incorporated herein.  Additionally, Chi provides a forecasting process to identify additional data from the cloud sources.
In regard to claim 6, the combination of Martinez, Chi, and Kariv teaches wherein the data from the one or more cloud data sources is historical aggregated data (see Kariv  ¶ [0029] “ . . . upon installation of the system and method to a computer network, the model is determined at least partially according to available data about the behavior of the computer network. Such data can be retrieved, for example from historical system data logs. . . “).
The motivation for combining Martinez, Chi, and Kariv is described for the rejection of claim 1 and is incorporative herein.  Additionally Kariv incorporates historical data to be used for the models.
In regard to claim 8,  the combination of Martinez, Chi, and Kariv teaches wherein the unified smart connector is configured to predict the status of the operation upon receipt of the data from the one or more cloud data sources (see Chi ¶ [0016] “ . . . the system evaluates each of the reference workloads in the cloud. The framework seamlessly considers multiple cloud providers, regarding each cloud offering as a distinct hardware platform. By quantifying how these remote response surfaces varied, the system determines common behavioral patterns for analytical workloads in the cloud. The system learns from the reference workloads' performance in the cloud rather than interpolating within the local testbed. This learning approach makes the framework robust to hardware platforms that exceed the local capacity. . . “).
The motivation for combining Martinez, Chi, and Kariv is described for the rejection of claim 1 and is incorporative herein.  Additionally Chi uses its forecast methodology to predict operational status for the workloads.
In regard to claim 9, the combination of Martinez, Chi, and Kariv teaches further comprising in response to the status of the operation being below the predetermined threshold, providing a user with an alert regarding the status of the operation (see Kariv ¶ [0045] “ . . .  System 100 may also optionally feature a HTTP server 112 for providing HTTP communications for a user interface, such as a web-based user interface for example (not shown), preferably for providing interactions and/or information to/from predictor 108 and/or monitor 106. Such information can be, for example and without limitation, graphs, alerts, collected data, configuration information and the like. . . “).
The motivation for combining Martinez, Chi, and Kariv  is described for the rejection of claim 1 and is incorporative herein.  Additionally Kariv provides a user interface that issues alerts regarding the operational status of the workloads.
In regard to claim 10, the combination of Martinez, Chi, and Kariv teaches further comprising providing a report to a user identifying areas of the operation requiring user attention (see Kariv ¶ [0070] “ . . . FIG. 5 is an exemplary scenario of real time behavior of an exemplary system. The system preferably and periodically collects data from computers in the network, stores the data in the data base, and operates predictor models based on filtered data. The result of the predictor models is preferably combined and analyzed by the meta expert, test results are compared to threshold and, if a threshold is exceeded, one or more alarms are preferably generated to warn about the predicted problem. The information regarding the status of computers in the network and the status of network at the time the prediction took place is available to the user, preferably over HTTP. . . “).
The motivation for combining Martinez, Chi, and Kariv is described for the rejection of claim 1 and is incorporative herein.  Additionally Kariv provides reports available over a HTTP website when the threshold for operational performance is exceeded.
In regard to claim 13, Martinez teaches a device comprising (see ¶ [0156] “ . . . the methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor. The present invention may be implemented as a method on the machine, as a system or apparatus as part of or in relation to the machine, or as a computer program product embodied in a computer readable medium executing on one or more of the machines . . .) one or more processors (see  ¶ [0156] “ . . . The processor may be part of a server, client, network infrastructure, mobile computing platform, stationary computing platform, or other computing platform. A processor may be any kind of computational or processing device capable of executing program instructions, codes, binary instructions and the like. The processor may be or include a signal processor, digital processor, embedded processor, microprocessor or any variant such as a co-processor (math co-processor, graphic co-processor, communication co-processor and the like) and the like that may directly or indirectly facilitate execution of program code or program instructions stored thereon. . . “)a memory coupled to the one or more processors  (see  ¶ [0156] “ . . . The processor may access a storage medium through an interface that may store methods, codes, and instructions as described herein and elsewhere . . .”), the memory comprising code for causing the one or more processors to implement a method comprising (see ¶ [0002] “ . . . the invention relates to systems and methods for securing, controlling and managing cloud services, applications, platforms and infrastructure. . . .”): receiving, by a unified smart connector (e.g. see Fig. 1 cloud computing platform 20), data from one or more cloud data sources (see ¶ [0061] as described for the rejection of claim 1 and is incorporated herein) wherein the unified smart connector is configured (see ¶ [0009] as described for the rejection of claim 1 and is incorporated herein) to connect elements in a multi-layer environment (see ¶ [0016], ¶ [0063] as described for the rejection of claim 1 and is incorporated herein) ); sending the data received from the one or more cloud data sources to a table for storage (see ¶ [0064] as described for the rejection of claim 1 and is incorporated herein);
automatically determining (see ¶ [0026] as described for the rejection of claim 1 and is incorporated herein) , by the unified smart connector (see ¶ [0067] as described for the rejection of claim 1 and is incorporated herein) , that additional data is needed from the one or more cloud data sources based on metadata (e.g. metamodel data) associated with the data from the one or more cloud data sources (see ¶ [0064] as described for the rejection of claim 1 and is incorporated herein).
Martinez fails to explicitly teach applying a machine learning model to the data stored in the table to create modeled data; predicting a status of an operation based on the modeled data; determining whether the status of the operation satisfies a predetermined threshold; and in response to the status being below the predetermined threshold.  However Chi teaches applying a machine learning model (see ¶ [0013] as described for the rejection of claim 1 and is incorporated herein) to the data stored in the table to create modeled data (see ¶ [0019] as described for the rejection of claim 1 and is incorporated herein);
predicting a status of an operation based on the modeled data (see ¶ [0020] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Chi with Martinez is described for the rejection of claim 1 and is incorporated herein.
The combination of Martinez and Chi fails to explicitly teach determining whether the status of the operation satisfies a predetermined threshold; and in response to the status being below the predetermined threshold.  However Kariv teaches determining (see  ¶ [0040] as described for the rejection of claim 1 and is incorporated herein) whether the status of the operation satisfies a predetermined threshold (see ¶ [0034] as described for the rejection of claim 1 and is incorporated herein): and in response to the status being below the predetermined threshold  (see ¶ [0035] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Kariv with the combination of Martinez and Chi is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 14, the combination of Martinez, Chi, and Kariv teaches further comprising code for causing the one or more processors to: automatically identifying the additional data that is needed from the one or more cloud data sources (see  Chi ¶ [0026] as described for the rejection of claim 2 and is incorporated herein):
automatically requesting the additional data from the one or more cloud data sources see Chi ¶ [0028] as descried for the rejection of claim 2 and is incorporated herein); and
sending the requested additional data to the table for storage (see Chi ¶ [0038] as described for the rejection of claim 2 and is incorporated herein).
The motivation to combine the references is described for the rejection of claim 2 and is incorporated herein.
In regard to claim 18, the combination of Martinez, Chi, and Kariv teaches wherein the unified smart connector is configured to predict the status of the operation upon receipt of the data from a cloud data source (see Chi ¶ [0016] as described for the rejection of claim 8 and is incorporated herein).
The motivation to combine the references is described for the rejection of claim 2 and is incorporated herein.
In regard to claim 19, Martinez teaches a non-transitory computer readable storage medium storing a plurality of instructions executable by one or more processors to cause the one or more processors (see  ¶ [0156] “ . . . a computer program product embodied in a computer readable medium executing on one or more of the machines. The processor may be part of a server, client, network infrastructure, mobile computing platform, stationary computing platform, or other computing platform. A processor may be any kind of computational or processing device capable of executing program instructions, codes, binary instructions and the like. The processor may be or include a signal processor, digital processor, embedded processor, microprocessor or any variant such as a co-processor (math co-processor, graphic co-processor, communication co-processor and the like) and the like that may directly or indirectly facilitate execution of program code or program instructions stored thereon. In addition, the processor may enable execution of multiple programs, threads, and codes. The threads may be executed simultaneously to enhance the performance of the processor and to facilitate simultaneous operations of the application. By way of implementation, methods, program codes, program instructions and the like described herein may be implemented in one or more thread. The thread may spawn other threads that may have assigned priorities associated with them; the processor may execute these threads based on priority or any other order based on instructions provided in the program code. The processor may include memory that stores methods, codes, instructions and programs as described herein and elsewhere. The processor may access a storage medium through an interface that may store methods, codes, and instructions as described herein and elsewhere. The storage medium associated with the processor for storing methods, programs, codes, program instructions or other type of instructions capable of being executed by the computing or processing device may include but may not be limited to one or more of a CD-ROM, DVD, memory, hard disk, flash drive, RAM, ROM, cache and the like. . . “) to perform operations comprising (see ¶ [0002] “ . . . the invention relates to systems and methods for securing, controlling and managing cloud services, applications, platforms and infrastructure. . . .”) : receiving, by a unified smart connector (e.g. see Fig. 1 cloud computing platform 20), data from one or more cloud data sources (see ¶ [0061] as described for the rejection of claim 1 and is incorporated herein) wherein the unified smart connector is configured (see ¶ [0009] as described for the rejection of claim 1 and is incorporated herein) to connect elements in a multi-layer environment (see ¶ [0016], ¶ [0063] as described for the rejection of claim 1 and is incorporated herein) ); sending the data received from the one or more cloud data sources to a table for storage (see ¶ [0064] as described for the rejection of claim 1 and is incorporated herein);
automatically determining (see ¶ [0026] as described for the rejection of claim 1 and is incorporated herein) , by the unified smart connector (see ¶ [0067] as described for the rejection of claim 1 and is incorporated herein) , that additional data is needed from the one or more cloud data sources based on metadata (e.g. metamodel data) associated with the data from the one or more cloud data sources (see ¶ [0064] as described for the rejection of claim 1 and is incorporated herein).
Martinez fails to explicitly teach applying a machine learning model to the data stored in the table to create modeled data; predicting a status of an operation based on the modeled data; determining whether the status of the operation satisfies a predetermined threshold; and in response to the status being below the predetermined threshold.  However Chi teaches applying a machine learning model (see ¶ [0013] as described for the rejection of claim 1 and is incorporated herein) to the data stored in the table to create modeled data (see ¶ [0019] as described for the rejection of claim 1 and is incorporated herein);
predicting a status of an operation based on the modeled data (see ¶ [0020] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Chi with Martinez is described for the rejection of claim 1 and is incorporated herein.
The combination of Martinez and Chi fails to explicitly teach determining whether the status of the operation satisfies a predetermined threshold; and in response to the status being below the predetermined threshold.  However Kariv teaches determining (see  ¶ [0040] as described for the rejection of claim 1 and is incorporated herein) whether the status of the operation satisfies a predetermined threshold (see ¶ [0034] as described for the rejection of claim 1 and is incorporated herein): and in response to the status being below the predetermined threshold  (see ¶ [0035] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Kariv with the combination of Martinez and Chi is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 20, the combination of Martinez, Chi, and Kariv teaches further comprising instructions to cause the one or more processors to perform operations comprising: 
automatically identifying the additional data that is needed from the one or more cloud data sources (see  Chi ¶ [0026] as described for the rejection of claim 2 and is incorporated herein):
automatically requesting the additional data from the one or more cloud data sources see Chi ¶ [0028] as described for the rejection of claim 2 and is incorporated herein); and
sending the requested additional data to the table for storage (see Chi ¶ [0038] as described for the rejection of claim 2 and is incorporated herein).
The motivation to combine the references is described for the rejection of claim 2 and is incorporated herein.
Claims 3 – 5, 7, 11, and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. U.S. 2014/0278623 A1; herein referred to as Martinez) in view of Chi et al. (U.S. 2014/0122387 A1; herein referred to as Chi in further view of Kariv et al. (U.S. 2012/0023041 A1; herein referred to as Kariv) as applied to claims 1 – 2, 6, 8 – 10, 13 – 14,and 18 - 20 in further view of Martin et al. (U.S. 2020/0074323 A1; herein referred to as Martin).
In regard to claim 3, the combination of Martinez, Chi, and Kariv  fails to explicitly teach wherein the unified smart connector connects the one or more cloud data sources to one or more cloud data targets, and wherein the table is stored in the one or more cloud data targets.  However Martin teaches wherein the unified smart connector connects the one or more cloud data sources to one or more cloud data targets (see ¶ [0004] “ . . . The forecasting techniques of the present invention are also applicable to cloud computing environments.  Based on the forecasts, the cloud server pool can be scaled dynamically, so that the system's scale satisfies the changing requests and avoids wasting resources when the system is under low load  . . .” see ¶ [0016] “ . . . the present invention can be used to predict future computer resource needs for an enterprise. One exemplary enterprise computer system 10 is illustrated in FIG. 1. The enterprise computer system 10 illustrated in FIG. 1 includes several local area networks (LANs) 12 interconnected with a wide area network (WAN) 14. Each LAN 12 can include a number of client computers 16 and a number of network servers 18. The network servers 18 may, for example, host computer resources, such as computer programs, data, storage devices, and printers, for the client computers 16 in its LAN 12 or from other LANs 12, depending on the implementation . . .”), and wherein the table is stored in the one or more cloud data targets (see ¶ [0017] “ . . . A resource prediction computer system 20 performs the resource predictions for the enterprise based on, according to various embodiments, multivariate time-series (MTS) data for the network servers 18, where the MTS data are stored in a database computer system 22. The resource prediction computer system 20 and MTS database system 22 are shown in FIG. 1 as being connected to the WAN 14 for illustration purposes, although one or both of them could be included with one of the illustrated LANs 12. They could also be connected to different LANs 12 and WANs 14 in the enterprise's network . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a method and system to forecast network resource and/or infrastructure needs for an enterprise computer system that employs network servers to host resources that are requested by network users, and based on the forecasts, the network resources can be scaled or provisioned accordingly and the state of the network servers can be dynamically adjusted to meet the request needs of the users while reducing excess capacity, as taught by Martin, into a method and system for providing the managing of one or more cloud computing abstraction layers so that a user  can plan cloud-computing services, build a cloud-computing service, publish the cloud-computing service for consumption by users, or run the cloud-computing service including allocating workloads, using a common interface device that can connect external and internal environments, and that utilizes performance prediction for cloud-based databases by building on a computer a cloud database performance model using one or more training workloads, and using the learned model on the computer to predict database performance in the cloud for a new workload using predictive monitoring and a review of performance, as taught by the combination of Martinez, Chi, and Kariv.  Such incorporation provides an integrated system for monitoring, forecasting and maintaining the resources of the clouds.
In regard to claim 4, the combination of  Martinez, Chi, Kariv, and Martin teaches wherein the unified smart connector is a data-as-a-service (DaaS} connector configured to provide Daas (see Martin ¶ [0071] “ . . . Another potential beneficial use of the forecasted usage patterns is for an enterprise migrating to virtual desktops hosted by cloud computing vendors that offer desktop-as-a-service (DaaS). The enterprise can run projections to determine its forecasted DaaS resource sizing, such as number of CPUs, amount of RAM, and/or amount of storage. That way, the enterprise can avoid reserving too much cloud computing resources for its needs (and thereby overpaying for its needs) and reserving too little loud computing resources (and thereby not having the needed resources for its us . . .”).
The motivation to combine Martin with the combination of Martinez, Chi and Kariv is described for the rejection of claim 3 and is incorporated herein.  Additionally Martin supports DaaS implementations.
In regard to claim 5, the combination of  Martinez, Chi, Kariv, and Martin teaches wherein the  machine learning model comprises one of an autoregressive integrated moving average (ARIMA) model, a support vector machine (SVM) model, and an artificial neural network (ANN) model(see Martin ¶ [0003] “ . . . Several different approaches of time series forecasting have been proposed previously to forecast an enterprise's computer infrastructure needs. This prior research ranges from using classical models like linear regression, exponential smoothing, and autoregressive integrated moving average (ARIMA), to more sophisticated, nonlinear methods of computational intelligence, such as support vector machine (SVM), artificial neural networks (ANN) and fuzzy logic . . .”).
The motivation to combine Martin with the combination of Martinez, Chi and Kariv is described for the rejection of claim 3 and is incorporated herein.  Additionally Martin supports various machine learning model techniques.
In regard to claim 7, the combination of  Martinez, Chi, Kariv, and Martin teaches wherein the one or more cloud data sources are cloud data providers (see Chi ¶ [0013] “ . . . FIG. 1 shows an exemplary system for modeling and predicting workload throughput. The system receives sample reference workloads locally and in the cloud from various cloud providers (1). Next, the system sample new workloads locally (2). A model is built on a computer (3) that generates performance predictions for a particular cloud workload. The system incrementally improves the prediction by incorporating feedback from the cloud and local database machines (4) . . .”).
The motivation to combine the references is described in claims 1 and 3 and is incorporated herein.  Additionally, Chi inputs data from the cloud into its prediction algorithms.
In regard to claim 11, the combination of  Martinez, Chi, Kariv, and Martin teaches wherein the unified smart connector is central connector configured to perform authentication, extraction, transformation and publishing of data from the one or more cloud data sources (see Martin  ¶ ¶ [0088-0089] “ . . .  the present invention is directed to computer system and associated computer-implemented methods for predicting a future workload of the network servers over a future time period. A programmed computer system (e.g., the resource prediction computer system 20) predicts a number of requests p for the future time period based on a sorting of k nearest sub-sequences of time periods where the number of requests to the network servers by the users of the enterprise computer system per unit time T is most similar to a current sub-sequence of recent time periods. Then the programmed computer system classifies historical requests (based on data stored in the database 22) into two or more request type classes based on attributes of the requests. Then the programmed computer system predicts a proportion of requests in the future time period for each of the two or more request type classes based on a proportion of historical requests in each of the two or more request type classes. Then the programmed computer system determines a periodicity for the one or more request attributes for the request type classes. Then the programmed computer system samples p historical requests such that the p samples have the predicted proportion of each of the two or more request type classes and such that the p samples are from a same request cycle point as the future time period based on the periodicity of the request type classes. Finally, the programmed computer system synthesizes the p sampled historical request to obtain a workload trace for the network servers for the future time period.  According to various implementations, the one or more broker system can adjust the status of the network servers at the future time period based on the predicted future workload. Also, the programmed computer system can classify the historical requests into the two or more request type classes based on attributes of the requests comprises; perform a correlation analysis of the attributes of the historical requests; and classify the historical requests into the two or more classes based on the correlation analysis. The programmed computer system can compute Pearson correlation coefficients between pairs of attributes of the requests in performing the correlation analysis and use a clustering algorithm to divide the requests into the two or more requests based on the request attributes of the requests. Also, a Fast Fourier Transform can be used in the periodicity analysis to calculate a cycle length of the one or more request attributes of the two or more classes . . .”).
The motivation to combine Martin with the combination of Martinez, Chi and Kariv is described for the rejection of claim 3 and is incorporated herein.  Additionally Martin provides a methodology to provide forecasting models over periods of time and different loads.
In regard to claim 15, the combination of Martinez, Chi and Kariv fails to explicitly teach wherein the unified smart connector connects the one or more cloud data sources to one or more cloud data targets, and wherein the table is stored in the one or more cloud data targets.  However Martin teaches wherein the unified smart connector connects the one or more cloud data sources to one or more cloud data targets (see ¶ [0004], ¶ [0016] as described for the rejection of claim 3 and is incorporated herein) , and wherein the table is stored in the one or more cloud data targets (see ¶ [0017] as described for the rejection of claim 3 and is incorporated herein).
The motivation to combine Martin with the combination of Martinez, Chi and Kariv is described for the rejection of claim 3 and is incorporated herein.  
In regard to claim 16, the combination of Martinez, Chi, Kariv, and Martin teaches wherein the unified smart connector is a data-as-a-service (DaaS) connector configured to provide DaaS (see Martin ¶ [0071] as described for the rejection of claim 4 and is incorporated herein).
The motivation to combine Martin with the combination of Martinez, Chi and Kariv is described for the rejection of claim 4 and is incorporated herein.
In regard to claim 17, the combination of Martinez, Chi, Kariv, and Martin teaches wherein the machine learning model comprises one of an autoregressive integrated moving average (ARIMA) model, a support vector machine (SVM) model, and an artificial neural network (ANN) model see Martin ¶ [0003] as described for the rejection of claim 5 and is incorporated herein).
The motivation to combine Martin with the combination of Martinez, Chi and Kariv is described for the rejection of claim 5 and is incorporated herein.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. U.S. 2014/0278623 A1; herein referred to as Martinez) in view of Chi et al. (U.S. 2014/0122387 A1; herein referred to as Chi in further view of Kariv et al. (U.S. 2012/0023041 A1; herein referred to as Kariv) as applied to claims 1 – 2, 6, 8 – 10, 13 – 14,and 18 - 20 in further view of Zhang et al. (U.S. 2014/0173683 A1; herein referred to as Zhang).
In regard to claim 12, the combination of Martinez, Chi and Kariv fails to explicitly teach wherein the unified smart connector is a metadata driven connector configured to process data from one or more cloud data providers in a metadata framework.  However Zhang teaches wherein the unified smart connector is a metadata driven connector configured to process data from one or more cloud data providers in a metadata framework (see ¶ [0028) “ . . . a meta-data driven real-time analytic framework is provided. The framework utilizes a deployment container for an end-to-end real-time analytics solution, and a real-time analytics service host. A developer may make use of a design tool used to model the end-to-end analytics solution. The analytics model includes various components configured by the developer such as ingress event acquisition endpoints, an ingress event payload definition, a result payload definition, reference data, a control-flow, and configurations. The analytics model may be encapsulated into a deployment container that is a single deployment file (e.g., an ".adpac" file), which can be provided to a network location (e.g., to the "cloud"). . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a method and system for developing application definition packages, and deploying the application definition packages at cloud services to produce real-time data analytics applications, as taught by Zhang, into a method and system for providing the managing of one or more cloud computing abstraction layers so that a user  can plan cloud-computing services, build a cloud-computing service, publish the cloud-computing service for consumption by users, or run the cloud-computing service including allocating workloads, using a common interface device that can connect external and internal environments, and that utilizes performance prediction for cloud-based databases by building on a computer a cloud database performance model using one or more training workloads, and using the learned model on the computer to predict database performance in the cloud for a new workload using predictive monitoring and a review of performance, as taught by the combination of Martinez, Chi, and Kariv.  Such incorporation enables metadata to be used for analyzing the data in the cloud.
  Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/               Examiner, Art Unit 2444